Citation Nr: 0638571	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  96-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection 
(effective October 3, 1990) and assigned a noncompensable 
evaluation.

The disability evaluation was subsequently increased to 10 
percent in August 1994 (effective October 15, 1992), to 30 
percent in August 2000 (effective March 23, 1998), and to 50 
percent in October 2004, effective to the original service-
connection date of October 3, 1990.  On March 15, 2001 and 
again on September 29, 2003, the Board remanded this case for 
further development.  This case now returns to the Board.

An RO hearing was held in June 1999.  A transcript of that 
hearing is of record.  A February 2005 statement by the 
veteran could be construed as a claim for a total disability 
rating based on individual unemployability.  That matter has 
not been developed for appellate review and is referred to 
the RO for appropriate action.    


FINDINGS OF FACT

1. For the period October 3, 1990 to November 7, 1996, the 
dysthymic disorder with anxiety was manifested by no more 
than considerable social and industrial impairment.

2. For the period beginning November 7, 1996, the service-
connected dysthymic disorder with anxiety has been manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

3. Evidence has not been submitted that tends to show that 
the service-connected dysthymic disorder with anxiety 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for dysthymic disorder with anxiety are not met.  38 C.F.R. 
§ 1155 (West 1991 & 2002)); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.130, 4.132, Diagnostic Codes 9400, 9433 (effective prior to 
and after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated November 2001.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's November 2001 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish an increased rating, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on his behalf, and essentially made the veteran aware that he 
should submit any evidence he had that pertained to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Pursuant to 
the Board's September 29, 2003 remand, VA requested certain 
medical records from the San Juan VA Medical Center (VAMC).  
In June 2006, the veteran informed VA that there were no 
additional VAMC records pertaining to his claim, and 
requested that his case be decided on the evidence of record.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice, if any.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

In light of the Board's denial of the veteran's increased 
rating claim, no additional disability rating or effective 
date will be assigned, and so there can be no possibility of 
any unfair prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (2006).  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  When a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2006).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (2006).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).  The diagnoses and classification of mental 
disorders must be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)) ("DSM-IV").  See 38 C.F.R. 
§§ 4.125 through 4.130 (2006).

DSM-IV provides for the assignment of Global Assessment 
Functioning (GAF) scores.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV, 
p. 32).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers),

The veteran was originally service-connected under 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1990) (generalized anxiety 
disorder).  Under the 1990 criteria for mental disorders, a 
50 percent evaluation, the veteran's current rating, was 
warranted on evidence of considerable impairment of the 
ability to establish or maintain effective or favorable 
relationships with people, and evidence that psychoneurotic 
symptoms resulted in the reliability, flexibility and 
efficiency levels to be so reduced as to result in 
considerable industrial impairment.  Id.  A 70 percent rating 
under the 1990 criteria, the next highest rating, was 
warranted on evidence of a severe impairment the ability to 
establish and maintain effective or favorable relationships 
with people, and evidence that psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment. Id.

Amended rating criteria for mental disorders became effective 
November 7, 1996.  In October 2004, the RO increased the 
veteran's disability evaluation to 50 percent, effective 
October 1990, the original service connection date, under the 
amended criteria associated with Diagnostic Code 9433.  See 
38 C.F.R. § 4.130, Diagnostic Code 9433 (dysthymic disorder).  
Under the current criteria, a 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent evaluation under the amended criteria, is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. Id.

Evidence

A May 1988 employment suspension report reflects that the 
veteran was subject to a five day temporary suspension from 
his job after a verbal altercation with a fellow employee.

A summary of private psychiatric evaluations conducted from 
August 1989 to January 1991 reflect that the veteran had good 
personal hygiene.  The veteran was anxious, suspicious, 
irritable, depressed, and inappropriately hostile.  The 
veteran was often irrelevant and became polemistic.  His 
thought content focused on his painful recurrent shoulder 
dislocations, and panic about possible surgery.   He was 
mostly logical but unrealistic.  He was disoriented in time, 
but well oriented in place and person.  His memory for 
immediate recollection and learning was impaired.  
Intellectual functions were potentially intact but penalized 
by hostility, anxiety, and pessimism.  He expressed ideas 
that people were out to "screw him" and he reported 
constant arguments with his wife and co-workers.  He had 
constant feelings of failure, believed that he was no good, 
and pondered self harm.  The veteran blamed his anxiety, 
depression and worsening interpersonal relations on 
discomfort and pain related to physical problems involving 
his left arm.  The doctor diagnosed anxiety and depressive 
mixed disorder, and assigned a GAF score of 60.

A VA examination report dated August 1991 reflects that the 
veteran had good hygiene, no thought disorder, no perceptive 
disorder, and there was no indication of hallucinations or 
suicidal ruminations.  The examiner noted a very dependant 
structure in the veteran.  The veteran was oriented in the 
three spheres, memory was preserved, retention, recall, 
intellect and the sensorium were clear.  The veteran's 
judgment was preserved and it was noted that he 
differentiated well between right and wrong.  The veteran 
seemed to tolerate little and became explosive and complained 
that he had problems at home destroying things and problems 
with his neighbors.  All conversation was basically limited 
to the veteran's complaints and with a rather pessimistic 
attitude.

VA outpatient records dated August 1991 reflect that the 
veteran struck a wall with his hand at home.  It was noted 
that the veteran has depression, was oriented in person, 
place and time.

A VA examination report dated May 1992 shows that the 
veteran's mood reflected both anxiety and depression.  He was 
talkative, anxious, restless, angry, demanding, manipulative, 
and very dramatic.  The veteran had a tendency to exaggerate 
his responses, which were relevant and coherent.  The 
examiner suggested that the veteran had assumed a "sick 
role" to which he attributed being unable to do any kind of 
work.  The examiner also noted that the veteran was very 
impulsive.  The veteran's effect was adequate, he was 
oriented in person, place and time, and his memory was 
grossly preserved.  The examiner observed no symptoms of an 
active psychosis or delusions.  His judgment was noted as 
being fair to poor, and his insight was very poor.  The 
veteran attributed his problems to recurrent physical 
problems associated with his left arm and shoulder.  The 
veteran described himself as irritable most of the time, 
intolerant of groups, and dependent on his wife for 
practically everything, even helping him dress.  The examiner 
diagnosed anxiety disorder with depression; somatization 
disorder; very strong borderline and dependent histrionic 
personality features.

A VA examination report dated March 1994 reflects that the 
veteran had good hygiene, good memory, clear and coherent 
speech, and no hallucinations.  The veteran was not suicidal 
or homicidal, and his insight and judgment were noted as 
being fair.   He exhibited good impulse control.  The 
veteran's mood was depressed.  The veteran reported always 
feeling anxious and unable to complete any task, unable to 
tolerate pressure at work and suffering irritability and 
isolation.  The examiner diagnosed anxiety disorder with 
depressive features, mixed personality traits (dependent, 
antisocial, histrionic and borderline personality traits).  

VA outpatient treatment records dated January 1995 reflect 
that the veteran was oriented in person, place and time, and 
he was logical, coherent and relevant.  He was not 
hallucinating, delusional, suicidal or homicidal.  The 
veteran was depressed and his affect was appropriate.  His 
judgment and insight were noted as being fair.  The veteran 
reported being anxious because of his shoulder dislocation.  
The diagnosis was major depression and anxiety.

A VA examination report dated April 1995 reflects that the 
veteran had good hygiene and was alert and oriented in 
person, place and time.  His speech was clear and coherent, 
and his memory was good.  He was not hallucinating, and had 
no suicidal or homicidal thoughts.  The veteran's insight and 
judgment were fair, and he exhibited fair impulse control.  
The veteran's mood was anxious and somewhat depressed.  The 
veteran reported being fired from three previous jobs because 
of his behavior and feared losing his current job.  He 
reported fracturing his hand when he punched a wall due to 
stress instead of hitting a woman.  He reported having 
problems with neighbors, forgetting things at work, inability 
to tolerate crowds, and the need to be isolated from people.  
He stated that he could not do anything, and had a desire to 
kill himself.  He complained of a lack of interest in things, 
and said, at times, he felt persecuted.  The examiner 
diagnosed anxiety disorder with depressive features, mixed 
personality disorder, with dependent, antisocial, histrionic 
and borderline features, and assigned a GAF score of 65.

A VA psychiatric screening dated May 1995 reflects an anxiety 
level of moderate to severe.  There was no clear evidence of 
a perceptual or thought disorder, and the veteran appeared to 
be in contact with reality.  Testing suggested a tendency to 
over-report personal conflicts, symptoms, and difficulties, 
and that he tended to misinterpret social situations, feeling 
mistreated.  The examiner noted the possibility of impulse 
control difficulties, but no significant visual memory 
difficulties.  Other test data indicated poor social skills 
and considerable difficulties relating to others.  There was 
no clear indication of a psychotic process during the 
examination.  The veteran reported frequently losing control 
over his aggressive impulses, both at work and at home.  He 
reported having difficulties with short term memory and being 
preoccupied with the idea that someone might want to harm 
him.  He said he had great difficulties dealing with the 
authority of his supervisors, and often reacted to demands 
placed upon him in an unfriendly and irritable manner.  The 
examiner was unable to diagnose a specific psychiatric 
disorder, but noted the possibility of a characterological 
disorder.

A June 1995 Social and Industrial Field Survey Report 
reflects that the veteran reported being unable to tolerate 
groups in the work place and elsewhere.  He spent time at 
home away from family members, which was confirmed by his 
wife.  He stated that he was not involved in the upkeep of 
the home and did no chores at home.  Neighbors reported that 
the veteran conversed with them, spent time with his family 
outside the home, and pursued Amateur Radio as a hobby.  
Neighbors also reported that the veteran was busy all the 
time doing ordinary household chores, and assisted hired help 
in building an addition to his home.  The veteran's employer 
related that the veteran maintained communications equipment 
and that his work was satisfactory, being absent from work a 
little more than the average.  The employer noted that the 
veteran's relationships with fellow employees was poor 
because he tended to be explosive, and preferred to be alone 
- a preference the employer accommodated by providing him 
with an office of his own.

A VA outpatient treatment record dated February 1996 reflects 
that the veteran reported having multiple problems with his 
wife, and that he considered himself a burden on his family.  
The report reflects that the veteran heard voices calling his 
name, he had low self esteem, was a suicidal risk, and had no 
interpersonal or social adaptabilities.   The doctor noted 
that the veteran was severely and chronically ill.

An August 1996 letter from Metropolitan Life Insurance 
Company notified the veteran that his long term disability 
insurance benefits were approved on the basis of his having 
become disabled in February 1996.  A March 1997 Social 
Security Administration (SSA) decision reflects findings that 
the veteran was "disabled" effective February 1996 due to a 
low back disability.  The SSA decision references a medical 
opinion that the veteran was totally and permanently disabled 
for substantial gainful activity, that the disability would 
be life-long, and that his prognosis was poor.

A March 1998 VA examination report reflects that the veteran 
was casually dressed and groomed.  He was alert and in full 
contact with reality and well aware of the interview 
situation.  His behavior was histrionic but his answers were 
relevant and coherent, and there were no overt delusions or 
hallucinations.  The veteran became  tense and ill-humored 
during the interview, and his mood was observed to be anxious 
and restless.  He was oriented in person, place and time, and 
his memory and intellectual functioning were preserved.  His 
affect was fairly adequate, his judgment was fair, but 
insight was markedly poor.  The veteran attributed 
difficulties in his interpersonal relationships to poor 
frustration tolerance, anger,  impulsiveness, and the 
attitudes of others toward him, but did not see his own 
attitude toward others.  There was no suicidal ideation, but 
some ruminations were present.  The examiner diagnosed 
generalized anxiety disorder with depression and 
somatization, personality disorder with very strong 
borderline, histrionic, and dependent characteristics, and 
assigned a GAF score of 60-65.

A March 1998 private psychiatric evaluation by Dr. Caussade 
reflects that the veteran's personal hygiene was poor.  The 
veteran was not spontaneous in his responses to questions and 
the level of activity indicated psychomotor retardation.  The 
veteran was not oriented in time, although he was oriented in 
place and person.  Testing revealed diminished concentration.  
During conversation, there was evidence of blocking of 
thoughts and circumstantialities, but he was logical, 
relevant and coherent in his responses.  There was no 
evidence of delusions, ideas of reference or hallucinations, 
and no history of suicidal ideation or attempts.  The 
veteran's mood was severely depressed and anxious.  His 
recent memory was impaired, but his remote history was 
preserved. The veteran reported never finishing things he 
started.  He said his interpersonal relationships with family 
members were poor and that he was often irritable and bad 
tempered.  His relationship with neighbors was distant.  He 
reported that he needed the assistance of his wife in matters 
of daily hygiene and other basic needs.  He complained of 
hearing voices calling him by his name.  Dr. Caussade noted 
that the veteran's prognosis for long term improvement was 
poor, diagnosed major depression with psychiatric features, 
and assigned a GAF of score 50-56.

A VA Social and Industrial Field Survey Report dated August 
1999 reflects that the veteran tends to have outbursts of 
anger, becoming loud at home and breaking things.  The 
veteran reported that he had attempted suicide in the past.  
He denied having social interaction with others or helping 
with household tasks.  He denied having any hobbies.  
However, a neighbor reported that the veteran appeared to 
have a good relationship with his family, conversed with some 
neighbors, and was a CB aficionado.  Another neighbor 
reported that the veteran socialized with some neighbors, 
such as at Christmas-time.  The neighbor also reported that 
the veteran was, at times, involved in home chores.  
Neighbors did not report any kind of abnormal behavior by the 
veteran.

A VA examination report dated October 1999 reflects that the 
veteran was casually dressed and groomed, was anxious but 
well aware of the interview situation and in full contact 
with reality.  His answers were relevant, coherent and 
logical.  He was not delusional, and had no hallucinations.  
He displayed fairly adequate affect, his mood was tense with 
noticeable histrionic characteristics, and he appeared 
depressed.  The veteran was well oriented in person, place 
and time.  Memory and intellectual functioning were adequate.  
His judgment was fair, but his insight was very poor.  The 
examiner noted that the veteran's personality characteristics 
affected his emotional reactions, but not his 
neuropsychiatric disorder.  The examiner found no psychotic 
symptomatology present in the veteran.  The veteran reported 
difficulties due to his impulsiveness, irritability, and ill 
humor.  The veteran reported that family therapy was helping 
his wife and daughters deal with his behavior.  He reported 
feeling guilty over being too strict with his daughters.  The 
examiner diagnosed dysthymia with some anxiety, personality 
disorder not otherwise specified with dependent, histrionic 
and borderline characteristics, and assigned a GAF score of 
55.

An August 2000 record from private Doctor Juarbe Ortiz 
reflects that the veteran reported being unable to cope with 
family situations.  The doctor observed that the veteran had 
fair hygiene was bewildered, and had psychomotor retardation.

A VA examination report dated June 2004 reflects that the 
veteran was appropriately dressed with adequate hygiene and 
cooperative.  The veteran was spontaneous and alert, aware of 
the interview situation and in contact with reality.  There 
was no evidence of psychomotor agitation.  The veteran's 
thought process was coherent and logical.  There was no 
looseness of association and no evidence of disorganized 
speech, delusions or hallucinations.  The veteran had no 
phobias, no obsessions, no panic attacks and no suicidal 
ideas.  His mood was depressed, his affect was constricted 
and appropriate, he was oriented in person, place and time, 
and there was no inappropriate behavior.  His memory for 
recent remote and immediate events was intact.  His 
abstraction capacity was normal, his judgment good, and his 
insight fair.  The patient was able to maintain basic 
activities of daily living.  He reported feeling sad, 
depressed and irritable, with loss of energy, insomnia, 
inability to concentrate, anxiety and tension.  The examiner 
diagnosed dysthymic disorder, and assigned a GAF score of 60.  
The examiner opined that the veteran's dysthymic disorder is 
moderately interfering in the veteran's social and 
occupational functioning.

Application of Rating Criteria

In regard to the old rating criteria for a 50 percent rating, 
competent evidence demonstrates difficulties experienced by 
the veteran in maintaining favorable relationships with his 
family and co-workers.  However, the record reflects that the 
veteran was able to maintain effective, although strained, 
family and occupational relationships.  The veteran 
occasionally socialized with neighbors, was at least 
minimally involved in household chores and family activities, 
and he worked with contractors hired to build an addition 
onto his home.  Although competent evidence shows that the 
veteran's irritability impacted his flexibility in the work-
place, his flexibility and efficiency do not appear to have 
been impacted by psychoneurotic symptoms.  Indeed, an 
employer reported in 1995 that the veteran satisfactorily 
performed the demands of his job, which included trouble-
shooting and repairing communications equipment, and 
characterized the veteran's absences from work only as a 
little more than average.  GAF scores for this period ranged 
from 60-65, which, as discussed above, indicate mild to 
moderate symptoms affecting psychological, social, and 
occupational functioning, which is consistent with the 
medical findings of record.

In regard to the old rating criteria for a 70 percent rating, 
as shown above, there is no objective evidence of record 
showing that psychoneurotic symptoms produced a severe social 
and industrial handicap.  Although a May 1988 employment 
record reflects that the veteran was disciplined for an anger 
outburst at his place of employment, the record does not 
reflect that his employment was terminated, or that a 
prospective employer would not hire him, because of his 
symptoms.  Significantly, the veteran's permanent departure 
from employment in 1996 was prompted by a low back 
disability, as evidenced by the March 1997 SSA decision 
finding that he was disabled effective February 1996, not 
because he was unable to obtain or retain employment.

In regard to the current rating criteria for a 50 percent 
rating, the record includes competent evidence of 
occupational and social impairment with reduced reliability 
and productivity due to disturbances in motivation and mood, 
some impairment of memory, impaired judgment and insight, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Most of the VA examiners administered 
GAF evaluations, with scores ranging from 50-65, which, as 
discussed above, indicate essentially mild to moderate 
symptoms affecting psychological, social, and occupational 
functioning, which is consistent with the competent medical 
evidence of record.

In regard to the current criteria for a 70 percent 
evaluation, the record demonstrates only sporadic instances 
of poor hygiene, poor judgment, irrelevant or illogical 
speech, impaired impulse control and references to suicidal 
ideation.  There is no competent evidence showing such 
symptoms as impaired judgment, thinking or mood due to 
suicidal ideation, obsessional rituals, illogical, obscure or 
irrelevant speech, or near-continuous panic affecting the 
veteran's ability to function independently, or spatial 
disorientation.  Objective evidence, in the statements of 
neighbors recorded in the August 1999 VA Social and 
Industrial Field Survey Report, demonstrate that the veteran 
had a good relationship with is family, and by October 1999, 
the veteran reported that therapy sessions had helped improve 
his family relationships.  Further, the June 2004 VA 
examination report reflects a general improvement in the 
veteran's symptomatology, including a GAF score of 60, and a 
medical opinion that the veteran's dysthymic disorder was 
only moderately interfering with social and occupational 
functioning.

Based on the foregoing, the Board finds that the veteran's 
dysthymic disorder with anxiety does not warrant an 
evaluation greater than 50 percent under either the old or 
the current criteria.  In reaching its decision, the Board 
has reviewed the record with the provisions of 38 C.F.R. 
§ 3.321(b)(1) in mind, but finds nothing of record suggesting 
that referral for an extra-schedular rating is warranted.  
That is, there are no indications that the veteran has been 
hospitalized for this disorder, or that it has produced 
marked interference with employment.  No further action on 
this question is warranted.

As the preponderance of the evidence is against the veteran's 
claim for a disability rating greater than 50 percent, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 4.3.
Further, at no time during the pendency of this appeal has 
the veteran's service-connected disability been more than 50 
percent disabling.  As such, a staged rating is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for a dysthymic disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


